This is an original action in mandamus by the relator to require the Land Commissioner of this State to reinstate her claim to a tract of Public free school land in Glasscock County, Texas, which the State had sold her, and, without forfeiting her contract as by law required, proceeded prematurely to advertise the land for resale.
On the third day of March, 1925, the relator filed a motion herein as follows:
"Comes now the Relator, and respectfully shows to the Court that since the institution of this proceeding, the Respondent, J.T. Robison, Commissioner of the General Land Office of the State of Texas, has voluntarily reinstated the Relater as a purchaser of the land referred to in her petition, and that, therefore, the further prosecution of this proceeding has become unnecessary.
"Accordingly, Relator prays that the cause be dismissed at her cost."
This case is ruled by our opinions in the cases of Weaver v. Robison, Commissioner, and Watley v. Robison, Commissioner, and which opinions were adopted by the Supreme Court on December 20, 1924. See: 268 S.W. 133, and 142, ante, pp. 272, 315. In those cases *Page 418 
we held there could be no valid advertisement such as required by law before the lands advertised were forfeited and that an advertisement and subsequent sale of lands already sold and not forfeited were void. The re-instatement of the relator in the instant case by the Commissioner followed the decisions aforesaid.
We recommend that the aforesaid motion, filed by relator herein, be granted and this cause dismissed at her cost.
Cause dismissed on motion of relator at her cost as recommended by the Commission of Appeals.
C.M. Cureton, Chief Justice.